DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a 2nd non-final rejection on the merit. Prosecution is being reopen due to a review of the application indicating that a 101 signal per se rejection is required for this application. A new ground of rejection is set forth below.
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on January 17th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claims 1, 7, and 14 are amended. As a result, claims 1-20 are pending in this office action.
Applicant’s amendments to claims 1, and 4-5 for being rejected under 35 U.S.C 112(b) for being indefinite have overcome the rejection. The applicant amended independent claim 1 and its dependent claims to avoid invoking 112(f) by including additional hardware features (integrated circuit) to overcome the 112(b) rejection. The rejection has been withdrawn due to the argument filed on January 17th, 2022.
Applicant’s argument to the rejections under 35 U.S.C 101 as being directed to non-statutory subject matter because the claim(s) as a whole are not significantly more than an abstract idea have overcome the rejection. The applicant amended the claims to include “...system for retrieving a structured data record from a computer providing an unstructured data object store...an electronic communication device for communicating to the computer...”. The applicant provides support of the amended claims on pg. 16, lines 2-4 and 27-31, and page 17 lines 11-16 in the applicant’s specification and specify the amended claims are not mental process and that the claims integrate a judicial exception into a practical application. The rejection have been withdrawn due to the arguments filed on January 17th, 2022. 

Response to Arguments
Applicant's arguments, see pg. 6-10 filed January 17th, 2022, with respect to the rejections of independent claims 1, 7, and 14 under 35 U.S.C 103, where the applicant asserts that Sim-Tang and Freedman does not teach or suggest the claim limitation reciting, "receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records" as amended and as indicated on pg. 8-9 of the applicant’s remarks. Examiner agrees that Sim-Tang and Freedman does not teach the amended limitations as suggested above, therefore, the argument have been fully considered and are persuasive. The rejections has been withdrawn under 35 U.S.C 103 for the amended limitations. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2018/0121482 issued to Heen et al. (hereinafter as "Heen") is shown to teach the amended limitation.

Heen teaches "receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records" (See Heen: [0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0022]; Each node in the graph database 130 is associated with a unique identifier, and the collection of nodes that are part of a view responsive to a query are considered to be part of the set managed by the associated AMQ filter 140. [0032]-[0033]; In response to receiving the graph query, the graph server 120 spans the relational graph...a relational graph may be queried for a shortest route to a given destination from a starting location to return a series of streets...the view returned by the graph query is transmitted to the requesting client by the graph server 120. In various aspects, the view is returned as a list (e.g., the names and links to documents meeting the graph query's arguments) in various formats {Examiner correlates the unstructured data object store as the NoSQL database and retrieving the structured data record from the graph server in which contains a relational graph that provide a view return as a list with names and links to the documents}).

As such, Heen teaches "receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records" (See Heen: [0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database....[0032]-[0033]; In response to receiving the graph query, the graph server 120 spans the relational graph...a relational graph may be queried for a shortest route to a given destination from a starting location to return a series of streets...the view returned by the graph query...the view is returned as a list (e.g., the names and links to documents meeting the graph query's arguments) in various formats).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites “A tangible, computer-readable storage medium, in which is non-transitorily stored computer program code for performing...”. However, the applicant’s specification, fails to explicitly define the scope of the “A tangible, computer-readable storage medium” excluding signals. None of the claims, specification or record disclose that the claimed 'A tangible computer-readable storage medium' is a non-transitory medium. The examiner asserts that the term “tangible computer-readable storage medium” can encompass a transitory signal, which is non-statutory. 

Since the claim limitation suggest that “tangible computer readable medium” covering signal per se, under broadest reasonable interpretation, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. See re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) (signals similar to the transitory, propagating signals held to be non-statutory).
	As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
	To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that the applicant will amend to overcome the stated 101 rejection.

	Claims 15-20 are rejected by virtue of their dependency and for failing to cure the deficiencies of independent claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0121482 issued to Heen et al. (hereinafter as "Heen") in view of U.S Patent Application Publication 2010/0146004 issued to Sim-Tang (hereinafter as "Sim-Tang").

Regarding claim 1, Heen teaches a system for retrieving a structured data record from a computer providing an unstructured data object store (Heen: [0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0022]; Each node in the graph database 130 is associated with a unique identifier, and the collection of nodes that are part of a view responsive to a query are considered to be part of the set managed by the associated AMQ filter 140. [0032]-[0033]; In response to receiving the graph query, the graph server 120 spans the relational graph...a relational graph may be queried for a shortest route to a given destination from a starting location to return a series of streets...the view returned by the graph query is transmitted to the requesting client by the graph server 120. In various aspects, the view is returned as a list (e.g., the names and links to documents meeting the graph query's arguments) in various formats {Examiner correlates the unstructured data object store as the NoSQL database and retrieving the structured data record from the graph server in which contains a relational graph that provide a view return as a list with names and links to the documents}), 

the system comprising: an electronic storage device for storing a search tree that covers the space of possible search keys, the search tree having nodes that each provide an approximate membership query filter for a subset of the possible search keys (Heen: [0016]; The graph server 120 hosts a graph database 130 of a relational graph with nodes describing entities and a set of accompanying properties of those entities, such as, for example, the names, titles, ages, addresses, etc. Each property can be considered a key/value pair—a name of the property and its value. [0037]; The index structure of the view or subgraph spanned by the query in some aspects is recorded in association with the AMQ filter 140. The relational graph is spanned in a tree structure; a root node from which other leaf nodes depend is spanned outwardly from by the graph server 120 along the edges, which act as branches from one node to the next {Examiner correlates each nodes having key/value paris that describes names, address that can be query and utilizing a AMQ filter in connection with the index structure});

an electronic communication device for communicating, to [[a]] the computer providing the unstructured data object store (Heen:[0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120....resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database. [0056]; computing device 300 includes one or more communication connections 316 allowing communications with other computing devices 318. Examples of suitable communication connections 316 include, but are not limited to, radio frequency (RF) transmitter, receiver, and/or transceiver circuitry; universal serial bus (USB), parallel, and/or serial ports), a pointer associated with the leaf node that was reached (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130...The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0036]; The AMQ filter 140 includes k hash functions (e.g., one hashing algorithm initialized with k keys) and a membership array of m bits...a node part of or considered as potentially part of the view, and/or an index structure are selected for membership in the AMQ filter 140. The selected identifiers are fed to each of the hash functions, which return a position in the membership array. The bit at each of the returned positions is set to indicate membership (e.g., setting the bit to one/TRUE), and any overlapping/repeated positions results in the bit remaining set to one/TRUE {See also [0029], “The values of the bits in the array at positions 7, 12, and 30 are all one/TRUE (the second state), and the AMQ filter 140 will return a positive response (albeit a false positive) indicating that NodeE is potentially a member of the set} {Examiner correlates the pointer as a indicator of the position associated to that the node was reach in determining whether that node is member of the set or not according to the certain false positive}), and 

for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130 of a relational graph with nodes describing entities and a set of accompanying properties of those entities, such as, for example, the names, titles, ages, addresses, etc. Each property can be considered a key/value pair—a name of the property and its value. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0036]; a node part of or considered as potentially part of the view, and/or an index structure are selected for membership in the AMQ filter 140. The selected identifiers are fed to each of the hash functions, which return a position in the membership array. The bit at each of the returned positions is set to indicate membership (e.g., setting the bit to one/TRUE), and any overlapping/repeated positions results in the bit remaining set to one/TRUE {Examiner correlates the data object having a plurality of structured data records, of which the structured data record is one as defining which structured data record is the member of the set as it specifically states which structured data record is one}). 

	Heen does not explicitly teach an integrated circuit providing: a search key compositor for forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record; and a search processor for searching the search tree, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using the filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree;

	However, Sim-Tang teaches an integrated circuit providing (Sim-Tang: [0030]; A given data management server 130 is implemented using commodity hardware and software (e.g., an Intel processor-based blade server running Linux operating system, or the like) and having associated disk storage and memory): a search key compositor for forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)); and 

a search processor for searching the search tree, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using the filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 3, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen further teaches each node in the search tree stored in the storage device provides an approximate membership query filter comprising a Bloom filter, or a quotient filter, or a cuckoo filter (Heen: [0025]-[0026]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked)...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate). 

Heen discloses an approximate membership query filter comprising a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristics false positive probability for choosing a desire false positive rate (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “according to a characteristics false positive probability between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.
	Regarding claim 4, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches the search key compositor is configured to form the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 6, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen further teaches the computer providing the unstructured data object store [[that]] comprises a cloud storage service or a cloud storage device (Heen: [0052]; In addition, according to an aspect, the aspects and functionalities described herein operate over distributed systems (e.g., cloud-based computing systems), where application functionality, memory, data storage and retrieval and various processing functions are operated remotely from each other over a distributed computing network, such as the Internet or an intranet).  

	Regarding claim 7, Heen teaches a method of retrieving a structured data record from a computer providing an unstructured data object store (Heen: [0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0022]; Each node in the graph database 130 is associated with a unique identifier, and the collection of nodes that are part of a view responsive to a query are considered to be part of the set managed by the associated AMQ filter 140. [0032]-[0033]; In response to receiving the graph query, the graph server 120 spans the relational graph...a relational graph may be queried for a shortest route to a given destination from a starting location to return a series of streets...the view returned by the graph query is transmitted to the requesting client by the graph server 120. In various aspects, the view is returned as a list (e.g., the names and links to documents meeting the graph query's arguments) in various formats {Examiner correlates the unstructured data object store as the NoSQL database and retrieving the structured data record from the graph server in which contains a relational graph that provide a view return as a list with names and links to the documents}), 

electronically communicating, to [[a]] the computer providing the unstructured data object store, a pointer associated with the leaf node that was reached (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130 of a relational graph with nodes describing entities and a set of accompanying properties of those entities, such as, for example, the names, titles, ages, addresses, etc. Each property can be considered a key/value pair—a name of the property and its value. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0042]; queried to determine whether that identifier appears to be a member of the set recorded in the AMQ filter 140. If each of the positions already indicates that it has been recorded to, the AMQ filter 140 returns a positive result, indicating that the node or index structure associated with the identifier is a candidate for being a member of the set recorded in the AMQ filter 140 {See Heen :[0037]; The index structure of the view or subgraph spanned by the query in some aspects is recorded in association with the AMQ filter 140. The relational graph is spanned in a tree structure; a root node from which other leaf nodes}); and

 responsively electronically receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130...The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0036]; The AMQ filter 140 includes k hash functions (e.g., one hashing algorithm initialized with k keys) and a membership array of m bits...a node part of or considered as potentially part of the view, and/or an index structure are selected for membership in the AMQ filter 140. The selected identifiers are fed to each of the hash functions, which return a position in the membership array. The bit at each of the returned positions is set to indicate membership (e.g., setting the bit to one/TRUE), and any overlapping/repeated positions results in the bit remaining set to one/TRUE).  

	Heen does not explicitly teach the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record; traversing a search tree that covers the space of possible search keys, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using an approximate membership query filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree;

	However, Sim-Tang teaches the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)); 

traversing a search tree that covers the space of possible search keys, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using an approximate membership query filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 9, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen further teaches using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (Heen: [0025]-[0026]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked) results in a lower incidence of false positive results. One of ordinary skill in the art will be able to select an appropriate size to use for the AMQ filters 140 to balance storage space needs for the AMQ filters 140...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set).  

	Regarding claim 10, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen discloses approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “the characteristic false positive probability is between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 11, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
forming the search key comprises forming the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 13, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen further teaches
the computer providing the unstructured data object store [[is]] comprises a cloud storage service or cloud storage device (Sim-Tang: [0032]; FIG. 3 illustrates the data management system (DMS) as a network (in effect, a wide area network “cloud”) of peer-to-peer DMS service nodes. As discussed above with respect to FIG. 2, the DMS cloud 300 typically comprises one or more DMS regions, with each region comprising one or more DMS “clusters.”).  

	Regarding claim 14, Heen teaches a tangible, computer-readable storage medium (Heen: [0057]; The term computer readable media, as used herein, includes computer storage media. Computer storage media include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modulesw), in which is non- transitorily stored computer program code for performing a method of retrieving a structured data record from a computer providing an unstructured data object store (Heen: [0017]; The graph server 120 executes graph queries that are submitted by various users. The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0022]; Each node in the graph database 130 is associated with a unique identifier, and the collection of nodes that are part of a view responsive to a query are considered to be part of the set managed by the associated AMQ filter 140. [0032]-[0033]; In response to receiving the graph query, the graph server 120 spans the relational graph...a relational graph may be queried for a shortest route to a given destination from a starting location to return a series of streets...the view returned by the graph query is transmitted to the requesting client by the graph server 120. In various aspects, the view is returned as a list (e.g., the names and links to documents meeting the graph query's arguments) in various formats {Examiner correlates the unstructured data object store as the NoSQL database and retrieving the structured data record from the graph server in which contains a relational graph that provide a view return as a list with names and links to the documents}), 

electronically communicating, to [[a]] the computer providing the unstructured data object store, a pointer associated with the leaf node that was reached (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130...The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0036]; The AMQ filter 140 includes k hash functions (e.g., one hashing algorithm initialized with k keys) and a membership array of m bits...a node part of or considered as potentially part of the view, and/or an index structure are selected for membership in the AMQ filter 140. The selected identifiers are fed to each of the hash functions, which return a position in the membership array. The bit at each of the returned positions is set to indicate membership (e.g., setting the bit to one/TRUE), and any overlapping/repeated positions results in the bit remaining set to one/TRUE); and

 responsively electronically receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one (Heen: [0016]-[0017]; The graph server 120 hosts a graph database 130...The graph server 120 is also operable to access the graph structure description, which resides in the graph database 130, which may include, in various aspects: a relational database, a NoSQL database, or any other database. [0031]; submitting a request via a search engine or a personal digital assistant (e.g., SIRI®, provided by Apple, Inc. or CORTANA®, provided by Microsoft Corp.) initiates a graph query to respond to that request. [0036]; The AMQ filter 140 includes k hash functions (e.g., one hashing algorithm initialized with k keys) and a membership array of m bits...a node part of or considered as potentially part of the view, and/or an index structure are selected for membership in the AMQ filter 140. The selected identifiers are fed to each of the hash functions, which return a position in the membership array. The bit at each of the returned positions is set to indicate membership (e.g., setting the bit to one/TRUE), and any overlapping/repeated positions results in the bit remaining set to one/TRUE).  

	Heen does not explicitly teach the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record; traversing a search tree that covers the space of possible search keys, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using an approximate membership query filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree;

	However, Sim-Tang teaches the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)); 

traversing a search tree that covers the space of possible search keys, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using an approximate membership query filter for that node to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 16, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen further teaches using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (Heen: [0025]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked) results in a lower incidence of false positive results. One of ordinary skill in the art will be able to select an appropriate size to use for the AMQ filters 140 to balance storage space needs for the AMQ filters 140 and the computational resources expended on rerunning unnecessary queries due to false positives...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate).  

	Regarding claim 17, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen discloses approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “the characteristic false positive probability is between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 18, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
forming the search key comprises forming the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 20, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the computer providing the unstructured data object store [[is]] comprises a cloud storage service or cloud storage device (Sim-Tang: [0032]; FIG. 3 illustrates the data management system (DMS) as a network (in effect, a wide area network “cloud”) of peer-to-peer DMS service nodes. As discussed above with respect to FIG. 2, the DMS cloud 300 typically comprises one or more DMS regions, with each region comprising one or more DMS “clusters.”).

Claims 2, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0121482 issued to Heen et al. (hereinafter as "Heen") in view of U.S Patent Application Publication 2010/0146004 issued to Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent 8,180,763 issued to Freedman et al. (hereinafter as "Freedman").

Regarding claim 2, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach the storage device stores a binary search tree.

	Freedman teaches the storage device stores a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 5, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach the search key compositor is configured to form the search key to include a sequence number of the data record within the plurality of data records in the data object to be received.

	Freedman teaches the search key compositor is configured to form the search key to include a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

Regarding claim 8, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach the search tree includes a binary search tree.

Freedman teaches the search tree includes a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 12, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received.

Freedman teaches forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 15, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach the search tree includes a binary search tree.  

	Freedman teaches the search tree includes a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 19, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Heen and Sim-Tang does not explicitly teach forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received.  

	Freedman teaches forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Heen (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache
 (See Freedman: Col 23, lines 10-15). In addition, the references (Heen, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2019/0294709 issued to GUPTA et al. (hereinafter as “GUPTA”) teaches system includes a file system including a key/value pair in which includes inserting key/value pair and providing a AMQ structure to determine memberships.
U.S Patent Application Publication 2018/0173760 issued to Viken Valvag et al. (hereinafter as “Viken Valvag”) teaches traversing data stored in a relational graph and traversing the graph based on the relevant edges and determine if the result is positive or negative when a match occurs. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/9/2022
/ANDREW N HO/Examiner
Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162